B. F. SAFFOLD, J.
The question at issue between the *329parties is, whether the wages of a clerk in a store is subject to garnishment in the hands of his employer.
An act of the legislature, approved October 10, 1868, provides that the wages of laborers and employees shall not be subject to garnishment or attachment, except for public dues.
This act is not unconstitutional on the ground, of embracing more subjects than one, and was in force at the time of the trial. A clerk employed as salesman is within its provisions.
The judgment is affirmed.